Citation Nr: 1135904	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1969 to June 1972, from March 1976 to March 1978, and from March 1985 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claim for TDIU.  This claim was previously remanded by the Board in June 2010 for further evidentiary development.  

The Veteran's claims folder is currently in the jurisdiction of the Columbia, South Carolina RO.


FINDING OF FACT

The Veteran is not incapable of securing or following a substantially gainful occupation due solely to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in March 2005 and October 2005 addressed all notice elements listed under 3.159(b)(1) and the March 2005 letter was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in June 2005 and June 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The record also contains a copy of the Veteran's February 2005 Vocational Rehabilitation assessment.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its June 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was afforded an additional VA examination in June 2010.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

TDIU

The Veteran contends that he is entitled to TDIU benefits due to his service-connected disabilities.  However, as outlined below, the preponderance of the evidence of record in this case demonstrates that the Veteran is not totally unemployable due solely to his service-connected disabilities.  As such, TDIU is not warranted.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for sleep apnea (rated as 50 percent disabling), essential hypertension (rated as 10 percent disabling), vitiligo (rated as 10 percent disabling), hepatitis C (rated as 0 percent disabling), nephrolithiasis and urolithiasis (rated as 0 percent disabling), a scar of the left forehead (rated as 0 percent disabling) and trigeminal neuralgia (rated as 0 percent disabling).  The Veteran's combined disability rating is 60 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The record demonstrates that the Veteran was seen by VA's Vocational Rehabilitation and Employment services in February 2005.  The rehabilitation counselor concluded that it was not reasonable to expect the Veteran to be able to train for or get a suitable job at that time.  It was noted that this decision was made based on the severity of the Veteran's service-connected disabilities.  However, the counselor also listed the Veteran's nonservice-connected conditions when offering a rationale for this opinion, including bilateral hearing loss, bronchitis, irritable bowel syndrome, deviated septum, vasomotor rhinitis and migraine headaches.  

The Veteran was subsequently afforded a general VA examination in June 2005.  The examiner concluded that she could find no reasonable unemployability due to the Veteran's service-connected disabilities.  The examiner explained that the Veteran's sleep apnea was well-controlled on CPAP with no residuals.  Also, while the Veteran did suffer from essential hypertension, this was reasonably well-controlled with medications with no residuals.  Finally, while the Veteran did suffer from vitiligo of the face and hands, status post basal cell carcinoma, this did not result in any residuals aside from preventing the Veteran from working in the sun.  The Veteran did not assert any occupational impairment from any of his other service-connected disabilities.  

In light of the less than clear opinion provided by Vocational Rehabilitation in February 2005, the Veteran was afforded an additional VA examination in June 2010.  The Veteran reported that his usual occupation was a weapons technician and that he was not working because of fatigue and sleep apnea and because his vitiligo made it so that he could not be exposed to the sun.  The examiner proceeded to discuss each of the Veteran's service-connected disabilities in turn:

Regarding the Veteran's sleep apnea, the examiner noted that the Veteran was currently on CPAP which did help a little.  He also used humidified air.  The Veteran reported that he did not feel rested during the day, despite his improved snoring with CPAP.  He also endorsed taking a daily nap.  

The Veteran's hypertension required daily medications.  However, the Veteran denied any eye or kidney trouble, coronary artery disease, cerebrovascular accidents, myocardial infarctions, or hospitalization due to hypertension.  There were also no symptoms noted with the Veteran's hepatitis C.  It was further noted that this disorder required no medication.

As to the Veteran's vitiligo, this was noted to require the Veteran to cover his face and try to avoid sun exposure.  He also used sunscreen on a daily basis and a hat to limit sun exposure.  The Veteran was also noted to have a left forehead scar related to the removal of a basal cell carcinoma.  However, no residuals were noted for this condition .  Examination also revealed this scar to be superficial and well-healed.  

The Veteran's nephrolithiasis was noted to result in hematuria one year earlier.  This was currently being monitored.  He also endorsed lethargy and weakness, but the examiner noted that this could be secondary to his sleep apnea.  The Veteran denied any recurrent stones, incontinence or malignancy of the urinary tract.  The examiner opined that this condition had no effect on the Veteran's usual occupation or his activities of daily living.  

Finally, the examiner discussed the Veteran's trigeminal neuralgia.  The Veteran was noted to be on pain medication which did help.  He described his pain as a sharp pain like he could not move his feet.  The pain was noted to be intermittent with flare-ups approximately three times per week.  

The examiner also discussed the impact of the Veteran's headaches during the examination.  However, the Veteran is not service-connected for this condition.  

In light of the above examination, along with a review of the Veteran's claims file, the examiner opined that the Veteran should be able to obtain and maintain gainful employment in an indoor job that is sedentary.  The examiner recognized that it would be difficult for the Veteran to obtain a job that was mildly to moderately physical due to his fatigue and sleep apnea, and that he could not perform a job requiring repetitive sun exposure.  However, this did not mean the Veteran could not obtain and maintain gainful employment in a sedentary job that did not require him to be exposed to the sun.  

The preponderance of the above evidence demonstrates that the Veteran is not prevented from securing or following a substantially gainful occupation as a result of his service-connected disabilities.  Both the June 2005 and June 2010 VA examiners concluded that the Veteran could perform work of a sedentary nature as long as it did not require repetitive sun exposure.  The record contains no opinion to contradict these findings.  While the February 2005 rehabilitation counselor did opine that it was not feasible to train the Veteran for a suitable job, this individual listed a number of nonservice-connected disabilities when offering a rationale for this conclusion.  As such, the preponderance of the evidence of record demonstrates that the Veteran is capable of obtaining and maintaining gainful employment.  

In reaching the above decision, the Board has considered the lay statements submitted by the Veteran in support of his claim.  In a statement from the Veteran received by VA in November 2005, he indicated that it was very difficult to keep a steady job due to the constant daytime fatigue due to his sleep apnea and the fact that he had to avoid contact with the sun.  However, the June 2010 VA examiner specifically acknowledged these limitations.  Nonetheless, she opined that the Veteran could work in a sedentary position indoors.  The Veteran also indicated in his May 2006 appeal to the Board that his hepatitis C limited his employability in that he could not work in the food industry or the medical industry.  However, he has submitted no evidence to suggest that his overall skills and training limit him to employment in just these fields.  As such, this is not evidence of total unemployability.  

The record also contains an October 2005 statement from the Veteran's father.  According to him, the Veteran's sleep apnea and vitiligo resulted in unemployability.  The Veteran's brother also provided a statement at this time, noting that the Veteran did not have a lot of energy and that he must take several naps per day.  Finally, a letter from another one of the Veteran's siblings notes that the Veteran's sleep apnea and vitiligo resulted in impairment to the Veteran's work life.  While the Board has considered these statements, they do not demonstrate that the Veteran is completely unable to secure and follow a substantially gainful occupation.  The Board does not doubt that the Veteran's service-connected disabilities indeed result in significant occupational impairment.  The 50 percent disability evaluation assigned to the Veteran's sleep apnea is clear evidence of this.  See, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (stressing that the disability rating, in and of itself, is recognition that industrial capabilities are impaired).  However, the record simply fails to demonstrate a degree of impairment so severe as to render the Veteran unemployable.  The VA examiners of record agree that the Veteran could work in a sedentary environment away from the sun.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.


ORDER

A total disability evaluation based on individual unemployability due to service-connected disabilities is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


